UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 1, 2011 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits On April 1, 2011, PPL Corporation (“PPL” or the “Company”) reported that it had completed its acquisition (“Acquisition”) of all of the outstanding ordinary share capital of Central Networks East plc and Central Networks Limited, the sole owner of Central Networks West plc, together with certain other related assets and liabilities (collectively, “Central Networks”), from E.ON U.K. plc, a wholly owned subsidiary of E.ON AG. Pro Forma Financial Information In accordance with Rule 11-01(a)(1) of Regulation S-X, filed herewith as Exhibit 99.1 is unaudited pro forma condensed combined consolidated financial information of PPL and Central Networks for the year ended December 31, 2011, giving effect to certain pro forma events related to the Acquisition.It does not purport to project future operating results of the post-Acquisition combined company. Financial Statements of Businesses Acquired Incorporated by reference herein as Exhibit 99.2 are the Audited Central Networks Combined Financial Statements as of and for the years ended December 31, 2010 and 2009. (d) Exhibits 99.1 - Unaudited Pro forma Condensed Combined Consolidated Financial Information of PPL Corporation and Central Networks, consisting of pro forma condensed combined consolidated statement of income for the year ended December 31, 2011. 99.2 - (Audited) Central Networks Combined Financial Statements as of and for the years ended December 31, 2010 and 2009(Exhibit 99.1 to PPL Corporation Form 8-K (File No. 1-11459) dated April 11, 2011). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller Dated:March 27, 2012
